COURT OF APPEALS OF VIRGINIA


Present: Judges Kelsey, Petty and Senior Judge Bumgardner


AMS STAFF LEASING AND
 COMPANION PROPERTY AND
 CASUALTY INSURANCE COMPANY
                                                                 MEMORANDUM OPINION *
v.     Record No. 2473-09-4                                          PER CURIAM
                                                                    MARCH 16, 2010
LUIS E. ESCOBAR


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Robert C. Baker, Jr.; Dobbs & Baker, on brief), for appellants.

                 (W. David Falcon, Jr.; Chasen & Boscolo, P.C., on brief), for
                 appellee.


       AMS Staff Leasing and Companion Property Casualty Insurance Company (employer)

appeal a decision of the Workers’ Compensation Commission finding that Luis E. Escobar

(claimant) proved that his injury arose out of his employment. Employer contends the

commission’s finding constitutes error because claimant described different causes for his injury

and claimant was unsure as to the reason for his fall from the ladder. We have reviewed the

record and the commission’s opinion and find that this appeal is without merit. Accordingly, we

affirm for the reasons stated by the commission in its final opinion. See Escobar v. AMS Staff

Leasing, VWC File No. 240-11-09 (Oct. 8, 2009). We dispense with oral argument and

summarily affirm because the facts and legal contentions are adequately presented in the material




       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.
before the Court and argument would not aid the decisional process. See Code § 17.1-403;

Rule 5A:27.

                                                                                    Affirmed.




                                         -2-